THE THIRTEENTH COURT OF APPEALS

                                    13-19-00519-CR


                                   Antoine Benson
                                          v.
                                  The State of Texas


                                  On Appeal from the
                      274th District Court of Hays County, Texas
                        Trial Court Cause No. CR-18-1279-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgments of the trial court should be affirmed as modified by

this Court. The Court orders the judgments of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

September 16, 2021